Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20 filed on 03/09/2021 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-2, 11 and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1 provided in IDS filed on 06/09/2021]

Regarding claim 1, Kanda meets the claim limitations as follows:
A method comprising: 
determining (i.e. detecting), using a client device [Fig. 1, 3: sink terminal ‘200’], at least one of a decoder performance (i.e. ‘detect error in decoding dynamic image’) [Fig. 5: S402] of the client device or a network bandwidth of a network connection between the client device and a remotely located computing device [Fig. 1, 3: source terminal ‘100’];

transmitting, using the client device (i.e. sink terminal ‘200’), data representative of at least one of the decoder performance (e.g. ‘IDR request’) [Fig. 5: S403; para. 0040: ‘… an IDR request from the sink terminal’] or the network bandwidth to the remotely located computing device (i.e. source terminal ‘100’);

receiving, using the client device and from the remotely located computing device [Fig. 5: S406; para. 0040: ‘the source terminal 100 receives an IDR request …’], a stream of frames at a frame rate, a frame resolution, and a bit rate determined by the remotely located computing device based on at least one of the [Fig. 5: S406; para. 0042-0045: ‘The CPU 104 thereafter restarts transmitting a frame … to the sink terminal 200 at a bit rate within the predetermined bit rate range with its highest bit rate lowered’] or the network bandwidth; and

adjusting at least one of the frame rate (i.e. S502), the frame resolution (i.e. S502), or the bit rate (i.e. S501) during the receiving of the stream of frames to account for a change in at least one of the decoder performance or the network bandwidth [Fig. 5: S501, S502; para. 0042-0043: disclosing ‘the source terminal 100 may return the highest bit rate to the initial …’].


Regarding claim 2, Kanda meets the claim limitations as follows:
The method of claim 1, wherein the stream of frames are received at the bit rate that is equal to a corresponding bit rate (i.e. ‘with the lowered highest bit rate’) [Fig. 5: S502 ‘according bit rate’; para. 0043: ‘lowers at least one of … the frame rate of the frame transmitted to the sink terminal’] for a lower frame rate than the frame rate;


Regarding claim 11, all claim limitations are set forth as claim 1 in the form of “A processor” [Fig. 3; para. 0020-0021: CPU 204] and rejected as per discussion for claim 1.


Regarding claim 16, all claim limitations are set forth as claim 1 in the method form of a computing device and rejected as per discussion for claim 1.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 12 and 17  rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Mori et al. (“Mori”) [U.S Patent Application Pub. 2003/0012560 A1 provided in IDS filed on 06/09/2021]

Regarding claim 3, Kanda meets the claim limitations as follows: 
The method of claim 1, wherein the bit rate is unchanged (i.e. ‘a highest bit rate’) [Fig. 6; para. 0042-0043, 0049] when at least one of the frame rate or the frame resolution is dynamically adjusted [Fig. 6: S502; para. 0042-0043: ‘the changed data format (such as the resolution and the frame rate)’].
Kanda does not disclose explicitly the following claim limitations (emphasis added):
wherein the bit rate is unchanged when at least one of the frame rate or the frame resolution is dynamically adjusted.
 However in the same field of endeavor Mori discloses the deficient claim as follows: 
wherein the bit rate is unchanged (i.e. the target bit rate) [para. 0044: discloses setting the calculated bit rate to the previously set target bit rate by adjusting the frame rate or the frame image quality (i.e. resolution) so that ‘the whole bit rate is kept constant’] when at least one of the frame rate or the frame resolution is dynamically adjusted.
Kanda and Mori are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Mori as motivation to keep constant bit rate for efficiently recoding a dynamic image [Mori: para. 0005].

Regarding claim 12, all claim limitations are set forth as claim 3 in the form of “A processor” [Fig. 3; para. 0020-0021: CPU 204] and rejected as per discussion for claim 3.


Regarding claim 17, all claim limitations are set forth as claim 3 in the method form of a computing device and rejected as per discussion for claim 3.


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Masterson (“Masterson”) [U.S Patent No. 8,743,954 provided in IDS filed on 06/09/2021]

Regarding claim 4, Kanda meets the claim limitations as follows: 
The method of claim 1, wherein the frame rate, the frame resolution, and the bit rate are further determined based on an encoder performance of the remotely located computing device [Fig. 5 discloses the bit rate S501, the resolution and the frame rate S502 are adjusted based on IDR request from Sink Terminal performance S402].
Kanda does not disclose explicitly the following claim limitations (emphasis added):
based on an encoder performance of the remotely located computing device.
 However in the same field of endeavor Masterson discloses the deficient claim as follows: 
wherein the frame rate [col. 6, ll. 1-30: frame rate based on the measured quality], the frame resolution [col. 6, ll. 1-30: resolution based on the measured quality], and the bit rate are further determined based on an encoder performance (i.e. Quality Score) [Fig. 3: bit rate is controlled based on Quality Score; col. 4, ll. 20-25, col. 5, ll. 15-25, col. 6, ll.1-25] of the remotely located computing device [col. 6, ll. 25-30: ‘the bit rate controller 360 uses a lookup table to determine how much to adjust …, frame rate and resolution based on the measured quality’].
Kanda and Masterson are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Masterson as motivation include an encoder to adjust frame rate, bit rate and resolution based on the measured quality [Masterson: col. 2, ll. 50-65].


Claims 5, 13 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Sakaniwa et al. (“Sakaniwa”) [US 2011/0032419 A1 provided in IDS filed on 06/09/2021]


Regarding claim 5, Kanda meets the claim limitations set forth in claim 1.
Kanda does not disclose explicitly the following claim limitations:
The method of claim 1, wherein: when the frame resolution reaches an upper threshold value, the frame rate is dynamically adjusted to an increased frame rate; and when the frame resolution reaches a lower threshold value, the frame rate is dynamically adjusted to a decreased frame rate.
 However in the same field of endeavor Sakaniwa discloses the deficient claim as follows: 
when the frame resolution (i.e. histogram H) reaches (i.e. H2<H) an upper threshold value (i.e. H2), the frame rate is dynamically adjusted to an increased frame rate (i.e. 240 Hz > the streaming frame rate 120 Hz) [Fig. 5]; and when the frame resolution reaches a lower threshold value (i.e. H1), the frame rate is dynamically adjusted to a decreased frame rate (i.e. 60 Hz < the streaming frame rate 120 Hz) [Fig. 5].
Kanda and Sakaniwa are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Sakaniwa as motivation 


Regarding claim 13, all claim limitations are set forth as claim 5 in the form of “A processor” [Fig. 3; para. 0020-0021: CPU 204] and rejected as per discussion for claim 5.

Regarding claim 18, all claim limitations are set forth as claim 5 in the method form of a computing device and rejected as per discussion for claim 5.


Claims 6, 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Kato et al. (“Kato”) [US 2013/0335584 A1] and He et al. (“He”) [US 2017/0195672]

Regarding claim 6, Kanda meets the claim limitations set forth in claim 1.
Kanda does not disclose explicitly the following claim limitations:
The method of claim 1, wherein: when the frame rate reaches an upper threshold value, the frame resolution is dynamically adjusted to an increased frame resolution; and when the frame rate reaches a lower threshold value, the frame resolution is dynamically adjusted to a decreased frame resolution.

when the frame rate reaches (i.e. ‘the current frame rate is above a threshold’) [He: para. 0038] an upper threshold value, the frame resolution is dynamically adjusted to an increased frame resolution [He: Fig. 3; para. 0038: ‘by increasing video resolution]; and when the frame rate reaches (i.e. ‘if the frame rate … less than a predetermined value’)[Kato: para. 0203, 0231] a lower threshold value, the frame resolution is dynamically adjusted [Kato: para. 0203, 0231: ‘lower resolution] to a decreased frame resolution.
Kanda, Kato and He are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda, Kato and He as motivation include an encoder to adjust resolution in accordance with the frame rate so as to improve visual quality.


Regarding claim 14, all claim limitations are set forth as claim 6 in the form of “A processor” [Fig. 3; para. 0020-0021: CPU 204] and rejected as per discussion for claim 6.


.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Kaburlasos et al. (“Kaburlasos”) [U.S Patent Application Pub. 2014/0160136 A1 provided in IDS filed on 06/09/2021]

Regarding claim 7, Kanda meets the claim limitations as follows: 
The method of claim 1, further comprising: receiving (i.e. detecting), by the client device [Fig. 1, 3: sink terminal ‘200’], input data representative (i.e. ‘detect error in decoding dynamic image’) [Fig. 5: S402] of one or more inputs to one or more input components of the client device; and transmitting, by the client device and to the remotely located device, the input data (e.g. ‘IDR request’) [Fig. 5: S403; para. 0040: ‘… an IDR request from the sink terminal’]; wherein the stream of frames are rendered at the remotely located computing device based at least in part on the input data [Fig. 5: S406; para. 0042-0045: ‘The CPU 104 thereafter restarts transmitting a frame … to the sink terminal 200 at a bit rate within the predetermined bit rate range with its highest bit rate lowered’].
Kanda does not disclose explicitly the following claim limitations (emphasis added):
receiving, by the client device, input data representative of one or more inputs to one or more input components of the client device;

receiving, by the client device, input data representative of one or more inputs [Fig. 1: Access user specified target frame rate ‘102’; para. 0010: ‘the user can enter the target frame rate in a data entry field of a user interface’] to one or more input components of the client device [Fig. 4: ‘450’; para. 0056-0057].
Kanda and Kaburlasos are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Kaburlasos as motivation to allow the user entering the target frame rate for Frame Rate Control (FRC) in gaming application so as to improve visual quality [Kaburlasos: para. 0008].


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Wolman et al. (“Wolman”) [U.S Patent Application Pub. 2014/0173674 A1 provided in IDS filed on 06/09/2021]

Regarding claim 8, Kanda meets the claim limitations set forth in claim 1.
Kanda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein the method is executed within a game streaming environment, and the stream of frames correspond to an instance of a game hosted by the remotely located computing device.

wherein the method is executed within a game streaming environment (i.e. handheld game console) [para. 0022], and the stream of frames [para. 0022: ‘the mobile device can render each frame at a reduced level of detail and the server can send a stream of differences (e.g., between a high detail version and the low detail version) … rendered by the mobile device into a high detail version] correspond to an instance of a game hosted by the remotely located computing device (i.e. server 104) [Fig. 1; para. 0022-0024].
Kanda and Wolman are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Wolman as motivation to allow Frame Rate Control (FRC) in gaming application so as to improve visual quality [Kaburlasos: para. 0008].


Claims 9 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Satou et al. (“Satou”) [U.S Patent Application Pub. 2011/0164679 A1 provided in IDS filed on 06/09/2021]


Regarding claim 9, Kanda meets the claim limitations as follows:
[Fig. 5: monitoring ‘IDR Request S403’ to lower highest bit rate] in view of an upper frame rate threshold and a lower frame rate threshold and the frame resolution in view of an upper resolution threshold and a lower resolution threshold; and the dynamically adjusting [Fig. 5: Change resolution and/or frame rate according to bit rate] at least one of the frame rate or the frame resolution is based at least in part on the actively monitoring.
Kanda does not disclose explicitly the following claim limitations (emphasis added):
the remotely located computing device actively monitors the frame rate in view of an upper frame rate threshold and a lower frame rate threshold and the frame resolution in view of an upper resolution threshold and a lower resolution threshold.
However in the same field of endeavor Satou discloses the deficient claim as follows: 
the remotely located computing device actively monitors the frame rate in view of an upper frame rate threshold (i.e. ‘the second frame rate being higher’) and a lower frame rate threshold (i.e. ‘the first frame rate being lower’) [para. 0043] and the frame resolution in view of an upper resolution (i.e. ‘the second resolution’) threshold and a lower resolution threshold (i.e. ‘the first resolution’) [para. 0042: ‘the first resolution being lower than … and the second resolution being higher].
Kanda and Satou are combinable because they are from the same field of video recording/reproduction.



Regarding claim 20, all claim limitations are set forth as claim 9 in the method form of a computing device and rejected as per discussion for claim 9.


Claims 10 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Ansari et al. (“Ansari”) [U.S Patent Application Pub. 2018/0130443 A1 provided in IDS filed on 06/09/2021]


Regarding claim 10, Kanda meets the claim limitations set forth in claim 1.
Kanda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, further comprising causing display, on a display of the client device, the stream of frames at the frame rate and the frame resolution, wherein the frame rate is greater than a refresh rate of the display.
However in the same field of endeavor Ansari discloses the deficient claim as follows: 
further comprising causing display, on a display of the client device, the stream of frames at the frame rate and the frame resolution, wherein the frame rate is greater than a refresh rate of the display [para. 0035, 0069: ‘if sink data buffer 620 has less than a frame buffer worth of storage,  …every frame is transmitted at or higher than the required refresh rate of the display panel’].
Kanda and Ansari are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Ansari as motivation to allow greater frame rate than refresh rate to accommodate a smaller buffer of the sink display.


Regarding claim 15, all claim limitations are set forth as claim 10 in the form of “A processor” [Fig. 3; para. 0020-0021: CPU 204] and rejected as per discussion for claim 10.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488